42 Mich. App. 241 (1972)
201 N.W.2d 676
CROOK
v.
PATTERSON.
Docket No. 12264.
Michigan Court of Appeals.
Decided July 26, 1972.
Shanahan & Scheid, for plaintiff.
Collison & Fordney, for defendant Board of Road Commissioners.
Before: DANHOF, P.J., and LEVIN and BORRADAILE,[*] JJ.
*242 PER CURIAM.
In Reich v State Highway Department, 386 Mich. 617 (1972), the Michigan Supreme Court held that the 60-day-notice provision of § 4 of the Government Tort Immunity Act (1964 PA 170; MCLA 691.1404, et seq.; MSA 3.996[104], et seq.) violates the equal protection guarantees of the Michigan and Federal Constitutions and is, therefore, void and of no effect.
Under the provisions of that act, "the liability, procedure and remedy as to county roads under the jurisdiction of a county road commission shall be as provided in section 21, chapter 4, of Act No. 283 of the Public Acts of 1909, as amended, being section 224.21 of the Compiled Laws of 1948 [MCLA 224.21; MSA 9.121]". MCLA 691.1402; MSA 3.996(102).
Section 21 of the 1909 act, like § 4 of the 1964 act, requires that notice of injury be given within 60 days from the time the injury occurs. The rationale of Reich obliges us to hold that the 60-day-notice provision of § 21 of the 1909 act, like the 60-day-notice provision of the 1964 act, is unconstitutional.
Affirmed. Costs to plaintiffs.
NOTES
[*]  Probate judge, sitting on the Court of Appeals by assignment.